         Case 1:16-cv-00012-NBF Document 91 Filed 10/24/18 Page 1 of 1


          In the United States Court of Federal Claims
                                          No. 16-12C
                                   (Filed: October 24, 2018)

                                             )
 TAYLOR ENERGY COMPANY                       )
 LLC,                                        )
                                             )
                      Plaintiff,             )
 v.                                          )
                                             )
 THE UNITED STATES,                          )
                                             )
                      Defendant.             )
                                             )

                                           ORDER

      The court is in receipt of the plaintiff’s response to the government’s filing of the
administrative record of the plaintiff’s Interior Board of Land Appeals (“IBLA”) appeal
and motion to either strike the administrative record or enter an order stating that the
administrative record is confidential and protected from public disclosure.

        The court notes that the government filed the substantive portions of the plaintiff’s
IBLA appeal on compact disc and under seal. Thus, the contents of the record are not
subject to public disclosure. As such, disclosure of these record documents can only
occur pursuant to the relevant Rules of the Court of Federal Claims for documents filed
under seal. See RCFC 5.2(d). Therefore, the court DENIES the plaintiff’s motion to
strike the administrative record and finds that the plaintiff’s motion for this court to enter
an order stating the administrative record is confidential and protected from public
disclosure is DENIED AS MOOT.

       IT IS SO ORDERED.

                                                            s/Nancy B. Firestone
                                                            NANCY B. FIRESTONE
                                                            Senior Judge
